DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because
they include the following reference character(s) not mentioned in the description: 
figure 8: 142
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In re Claims 5 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In re Claims 5 and 6, the phrase "etc." (et cetera) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 7 are rejected under 35 U.S.C. §103 as being unpatentable over Yang (US 10,001,288), in view of Deng et al (US 2020/0340682), in view of Borowski (US 7,959,419).
In re Claim 1, Yang discloses a window fan comprising:
a control panel (114) and a main body (101) that includes one or more receiving spaces (106a) for one or more fan units (103), a shaft (shaft of motor (103a)) extending from substantially a center position of the receiving space inserting into a hole of each fan unit to enable the fan unit to rotate around the shaft (apparent); and
a front fan cover (106b) (col 6, ln 15) and a rear fan cover (107) (col 6, lns 9 – 22, lns 46 – 54) to protect each fan unit inside the receiving space.
Yang lacks wherein the system comprises:
the shaft inserting into a through hole of each fan unit;
a securing unit threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft; and 
wherein the front fan cover has at least one protrusion that can be pressed down into an engaging recess from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated to enable the protrusion slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover; and 
wherein a safety switch electrically connected with the control panel is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove.  
Deng et al teaches a fan assembly (figs 1, 6), configured to facilitate convenient cleaning comprising:
a main body (2) that includes one or more receiving spaces (42/43) for one or more fan units (3), a shaft [0066] extending from substantially a center position of the receiving space inserting into a through hole (not shown) of each fan unit to enable the fan unit to rotate around the shaft; 
a securing unit (10) threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft; and 
“A driving shaft of the driving device drives the end plate to rotate, thereby driving the fan 3 to rotate.  The driving shaft of the driving device is connected to the end member by a fastener.  For example, in the embodiment shown in FIG. 1, the fastener is a rotation nut 10.”
Please note that as a “nut” is disclosed, it has been understood to be threadedly engaged with the shaft.
a front fan cover (6) and a rear fan cover (fig 5) to protect each fan unit inside the receiving space.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Deng et al, such that the system comprises:
a main body that includes one or more receiving spaces for one or more fan units, a shaft extending from substantially a center position of the receiving space inserting into a through hole of each fan unit to enable the fan unit to rotate around the shaft, and 
a securing unit threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft 
 for the benefit of insuring fan extraction capability and increasing ease of maintenance and thereby an improved service life of the fan.
Borowski et al teaches a fan assembly (figs 1 – 4: (100)) comprising:
a main body (fig 3A: (300)) that includes one or more receiving spaces (320) for one or more fan units (130), 
wherein a front fan cover (fig 2: (160)) has at least one protrusion (130) that can be pressed down into an engaging recess ((331), within (300/330)) from at a predetermined position on a periphery 
wherein a safety switch (340) electrically connected with a control (col 6, ln 34 - 35) is disposed at a bottom portion (as seen in figs 3A, 3B, (340) is disposed at a bottom portion) of the engaging groove (332 and the fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove (col 4, lns 24 – 46).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Borowski et al, such that the system comprises wherein:
the front fan cover has at least one protrusion that can be pressed down into an engaging recess from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated to enable the protrusion slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover; and 
a safety switch electrically connected with the control panel is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove.  
for the benefit of inserting or removing the fan without damaging the device or exposing the user to danger. 
In re Claim 4, Yang discloses (figs 4, 5) wherein the control panel (114) is used to control each of the fan units, including wind direction, magnitude and temperature (col 4, ln 64 – col 17).  
In re Claim 5, Yang discloses (figs 4, 5) wherein the control panel can be operated through an electronic device, such as an APP on a cell phone (532), a tablet, a computer, etc. via WIFI, Bluetooth or other communication schemes (col 17, ln 65 – col 18, ln 8; col 21, lns 24 – 34).  
In re Claim 6, Yang discloses (In re Claim 4, above) wherein the control panel can be operated through an electronic device, such as an APP on a cell phone (532), a tablet, a computer, etc. via WIFI, Bluetooth or other communication schemes. (col 17, ln 65 – col 18, ln 8; col 21, lns 24 – 34).   
In re Claims 7, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to 
In re Claim 7, See above, In re Claim 1, wherein the proposed combination of Yang, in view of Deng et al, in view of Borowski, discloses a method for assembling a window fan comprising steps of:
providing a main body of the window fan having one or more receiving space for a fan unit and a shaft longitudinally extending from substantially center of the receiving space (Yang in view of Deng); 
inserting the fan unit into the receiving space to enable the fan unit to rotate around the shaft (Yang in view of Deng); 
disposing a securing unit threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft (Yang in view of Deng in view of Borowski); and 
providing a front fan cover and a rear fan cover to protect the fan unit inside the receiving space (Yang), 
wherein the front fan cover has at least one protrusion that can be pressed down into an engaging recess from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated to enable the protrusion slide into an engaging groove connected with the engaging recess to securely dispose the front fan cover (Yang in view of Deng in view of Borowski); and 
wherein a safety switch electrically connected with the control panel is disposed at a bottom portion of the engaging groove and the window fan can be turned on only when the safety switch is pressed down by the protrusion slid into the engaging groove (Yang in view of Deng in view of Borowski).  

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over Yang (US 10,001,288), in view of Deng et al (US 2020/0340682), in view of Borowski (US 7,959,419), further in view of Jaejoong Lee (KR 200492734).
In re Claim 2, the proposed system has been discussed, but is silent as to whether the securing unit can be further secured on the shaft through a locking unit.  However, the technique of a locking unit is known in the mechanical arts; provided as evidence is Jaejoong Lee.
Jaejoong Lee teaches a system for coupling a fan (fig 2: (30)) to a motor (fig 4: (200)) and rotation shaft (210), comprising:
a fan (30), the fan comprising 
a through hole (32),
a locking space (33) and
a threaded female portion (34)
a coupling shaft (40), the coupling shaft comprising:
a female threaded portion (44)
a shaft (42), the shaft comprising:
a locking unit (43), 
a male threaded portion (41) and
a securing unit (46)
wherein when the shaft (40) is inserted into the through hole (32) of the fan (30), the securing unit (46) threadedly engages with the shaft to prevent the fan unit from detaching from the shaft, and the securing unit can be further secured on the shaft through the locking unit (43). [0050, 0052] 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Jaejoong Lee, such that the securing unit can be further secured on the shaft through a locking unit, for the benefit of improved user safety.

Claims 3 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Yang (US 10,001,288), in view of Deng et al (US 2020/0340682), in view of Borowski (US 7,959,419), further in view of Yi (CN 108218354).
In re Claim 3, the proposed system has been discussed, but is silent as to whether the front fan cover and rear fan cover can be further secured on the main body through a first locking latch and a second locking latch, respectively.  However, such a technique is known in the art; provided as evidence is Yi.
Yi teaches a fan system (figs 1 – 8), comprising:
a man body (32) that includes a fan unit (5), 
a shaft (of motor (42)) extending from substantially a center position of the receiving space (within (33)) inserting into a through hole the fan unit to enable the fan unit to rotate around the shaft; 
securing unit (fig 1) threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft; and 
As shaft (42) is threaded, it is understood that the securing unit would threaded engage with the shaft.
a front fan cover (31) and a rear fan cover (33) to protect each fan unit inside the receiving space; and 
the front fan cover (31) and rear fan cover (33) can be further secured on the main body (32) through a first locking latch (313/323) and a second locking latch (“buckling connection”) the front shell and back shell alignment and then locked.
“As shown in FIG. 2-3, body 3 of shell comprises a front shell 31, middle shell 32, and back shell 33, which are orderly connected and assembled, the middle shell 32 and the back shell 33 can be buckling connection or screw connection fixed on mode. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Yi, such that the front fan cover and rear fan cover can be further secured on the main body through a first locking latch and a second locking latch, respectively, for the benefit of making “the whole process (of dismounting and cleaning) is simply and convenient”.
In re Claim 8, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02

In re Claim 8, See above, In re Claim 3, wherein the proposed combination of Yang, in view of Deng et al, in view of Borowski has been discussed, wherein Yi teaches a method of quickly disassembling a fan (“flabellum”) by removing the front fan covers (31) and rear fan covers (33) (pg 4/26, lns 27 – 37), disengaging the securing unit from the shaft (42), and removing the fan unit from the shaft (pg 3/6, lns 44 – 45 “convenient for motor dismounting respectively, repair, can reduce bending”, pg 4/6, lns ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  Examples of such pertinent prior art includes:
Song Gil-ho (KR 2011 0045206A) teaches a cover (figs 1 – 3: (1)) for an air conditioner comprising, the cover comprising:
a display unit (10), a circuit board (14), an on/off (power) switch (20) and a safety (cover) switch (30), wherein
the safety (cover) switch (30) is integrally installed with the cover (1), wherein when the cover is removed, operation of the device is stopped.
Son Chung-ha (KR 2011 0045206A) discloses a fan comprising:
a main body (fig 2: (110)) that includes one or more receiving spaces for one or more fan units (figs 2, 4: (120)), a shaft (121) inserting into a through hole (111) to enable the fan unit to rotate around the shaft; and
a front fan cover (figs 2, 5: (140)) and a rear fan cover () to protect each fan unit inside the receiving space; 
wherein the front fan cover has at least one protrusion (141) that can be pressed down into an engaging recess (131) from at a predetermined position on a periphery of the receiving space, and the front fan cover along with the protrusion is rotated (fig 5) to enable the protrusion slide into an engaging groove (131a) connected with the engaging recess (131) to securely dispose the front fan cover; and 
“FIG. 5 is a view showing that the fan net is rotated in the case body in the blowing fan is provided with a removable fan net and a wing detachable blow vane frame according to the present invention.  As shown in FIG. 5, when the fan network 140 is rotated, as the clip coupling portion 141 of the fan network 140 is detached from the elastic clip 131 of the case body 130, the fan network in the case body 130 is removed. 140 is separated”.

    PNG
    media_image1.png
    434
    515
    media_image1.png
    Greyscale

Corwin (US 4,773,310) discloses a window fan (col 17, lns 61 – 63) comprising:
a control panel (fig1: (16)) and a main body (8) that includes one or more receiving spaces (5010, 5012) for one or more fan units (10, 12), a shaft (32) extending from substantially a center position of the receiving space inserting into a through hole (at (34)) of each fan unit to enable the fan unit to rotate around the shaft (col 6, lns 53 – 60); 
a securing unit (34) threadedly engaged with the shaft to prevent the fan unit from detaching from the shaft (col 6, lns 60 – 63); and 
a front fan cover (61/4) and a rear fan cover (140/6) to protect each fan unit inside the receiving space; 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762